Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shim et al. (US 2015/0084946), hereinafter as Shim.
As for claim 1, Shim teaches a display device (organic light emitting display device; fig. 2; [0043-0045]) comprising: 
a pixel array unit (display panel 100) in which display elements constituting pixels (pixels P) are arranged in a two-dimensional matrix in a row direction and a column direction (in matrix form; fig. 2; [0046-0051]), 
wherein each of the display elements (i.e. pixel P; fig. 11; [0093-0096]) includes a current-driven light-emitting unit (OLED emits light with a data current Ioled; [0052]) and a drive circuit (pixel circuit PC; fig. 11) for driving the light-emitting unit, 

a voltage (gate voltage Vtg; fig. 11; [0097-0098]) is supplied to a back gate (called upper gate electrode) of at least the write transistor (at least switching transistor T1) via a back gate line (see the line providing Vtg) provided separate from a power supply line that supplies a voltage to the drive transistor (the line providing Vtg is different from the line providing VDD to the driving transistor Tdr).
As for claim 11, rejection of claim 1 similarly applies.  Shim further teaches an electronic device (notebook, tablet, desktop computers, etc.; [0005]) that comprises the display device.
As for claim 10, Shim teaches 
wherein the light-emitting unit is constituted by an organic electroluminescence light- emitting unit (OLED).

Claim(s) 1, 2, 10 and 11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toyomura et al. (US 2017/0337874), hereinafter as Toyomura.
As for claim 1, Toyomura teaches a display device (organic EL display device 10; fig. 7) comprising: 
a pixel array unit (pixel array unit 30) in which display elements constituting pixels are arranged in a two-dimensional matrix in a row direction and a column direction (as shown), 
wherein each of the display elements (pixel 20; [0094]) includes a current-driven light-emitting unit (EL element 21) and a drive circuit (pixel circuit 20A) for driving the light-emitting unit, 
the drive circuit includes at least a write transistor (write transistor 23) for writing a video signal (WS is video signal) and a drive transistor (drive transistor 22) for applying current to the light-emitting unit (EL element 21 is current driven), and 

As for claim 11, rejection of claim 1 similarly applies.  Toyomura further teaches an electronic device (TV, digital camera, mobile phone, etc.; [0147]) that comprises the display device.
As for claim 2, Toyomura teaches 
wherein a constant voltage is supplied to the back gate line (0 v applied on the back gate line 37).
As for claim 10, Toyomura teaches 
wherein the light-emitting unit is constituted by an organic electroluminescence light- emitting unit (EL element).

Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
wherein the write transistor is constituted by a p-channel transistor, and 
a same voltage as, or a different voltage from, the voltage supplied to the power supply line is supplied to the back gate line, of claim 3 (fig. 9 or 10); 
wherein a voltage that changes in accordance with scanning of the display element is supplied to the back gate line, of claim 6 (fig. 13); and 
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628